DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
Information Disclosure Statement
The IDS submitted on 8/17/2022 has been considered. 
Claim Objections
Claims 1 and 14 is objected to because of the following informalities:  claim 1, line 7 and claim 14, line 5 each recite “the current latency”, this limitation lacks proper antecedent basis and the word “the” should be replaced with “a”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-24 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. US 2019/0142325 in the IDS in view of Parker et al. US 2014/0296737.
Regarding claims 1, 14 and 24:  Min discloses a system (figures 1-2) comprising: sensing circuitry 285 (figure 2) configured to sense an ECAP signal (paragraph 0057); and  processing circuitry 251 (figure 2a) configured to: control the sensing circuitry to detect, after delivery of an electrical stimulation pulse, a current ECAP signal (paragraphs 0064-65, 0073-74 and 0079); determine characteristics of the current ECAP signal (paragraphs 0046 and 0092-93); compare the characteristics of the current ECAP signal to corresponding characteristics of a baseline ECAP signal (paragraphs 0093 and 0142); determine based on the comparison, a migration state of the electrodes delivering the electrical stimulation pulse (paragraphs 0128, 0150-151 and 0163-0164) and output, based on the migration state, an alert indicative of the migration (paragraph 0170).  Min further teaches of non-transitory computer readable medium (paragraph 0068). However, Min does not specifically disclose that the migration state is one of lateral migration or longitudinal migration.  Parker however teaches of a similar device which measures evoked neural compound action potentials (abstract) via an implantable system 100 including a lead 120 and control unit 110 (figure 1).  Parker further teaches that that the ECAP magnitude can vary based on lateral and caudorostral position (paragraph 0022) and that longitudinal change in electrode position can be measured based on the amplitude variations (paragraph 0057).   Parker further teaches of determining lateral position (paragraph 0058).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Min to include determining longitudinal and lateral lead migration, as taught by Parker, in order to reassess lead migration status and position (paragraph 0057).  
Regarding claims 2 and 15:  Min/Parker discloses the claimed invention. Parker further teaches that the characteristic of the ECAP signal includes an amplitude of a first peak P1 and an amplitude of a second peak N1 (paragraph 0058).   It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Min/Parker to include hat the characteristic of the ECAP signal includes an amplitude of a first peak P1 and an amplitude of a second peak N1, as taught by Parker, in order to properly position the electrodes at the center of the dorsal column (paragraph 0058 of Parker).  
Regarding claims 4 and 16:  Min/Parker discloses the claimed invention.  Parker further teaches of  comparing the one or more characteristics of the current ECAP signal to the corresponding one or more characteristics of the baseline ECAP signal, the processing circuitry is configured to compare a first contribution of P2 to a peak-to-peak amplitude between P2 and N1 of the baseline ECAP signal to a second contribution of P2 to the peak-to-peak amplitude between P2 and N1 of the current ECAP signal (paragraph 0058).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Min/Parker to include comparing the one or more characteristics of the current ECAP signal to the corresponding one or more characteristics of the baseline ECAP signal, the processing circuitry is configured to compare a first contribution of P2 to a peak-to-peak amplitude between P2 and N1 of the baseline ECAP signal to a second contribution of P2 to the peak-to-peak amplitude between P2 and N1 of the current ECAP signal, as taught by Parker, in order to properly position the electrodes at the center of the dorsal column (paragraph 0058 of Parker).  
Regarding claims 5 and 17:  Min discloses that the migration state is indicative of lead migration when a difference between the current ECAP characteristic and the corresponding baseline ECAP characteristic exceed a threshold (paragraph 0150-151).
Regarding claims 6 and 18: Min discloses that the processing circuitry is configured to: store the one or more characteristics of the current ECAP signal in memory: and determine a subsequent migration state based on the one or more characteristics of the current ECAP signal stored in the memory (paragraphs 0064-66 and 0093).
Regarding claims 7 and 19:  Min discloses telemetry circuitry (paragraph 0050) configured to transmit the alert to an external programmer, the alert configured to cause the external programmer to adjust a set of therapy parameters to compensate for the migration state of the electrodes (paragraphs 0065-66 and 0170). 
Regarding claims 8 and 20:  Min discloses that he current ECAP signal is a first current ECAP signal detected by the sensing circuitry using a first combination of the electrodes, and wherein the processing circuitry is configured to control the sensing circuitry to detect, after delivery of a second electrical stimulation pulse, a second current ECAP signal using a second combination of the electrodes.3 Application Number 16/988,144 Response to Final Office Action mailed March 1, 2022  Claim 9 (Original): The system of claim 8, wherein the baseline ECAP signal is a first baseline ECAP signal detected by the sensing circuitry using the first combination of the electrodes, and wherein the processing circuitry is configured to compare the one or more characteristics of the second current ECAP signal to corresponding one or more characteristics of a second baseline ECAP signal detected by the sensing circuitry using the second combination of the electrodes (paragraphs 0093, 0118).
Regarding claims 9 and 21:  Min discloses that the baseline ECAP signal is a first baseline ECAP signal detected by the sensing circuitry using the first combination of the electrodes, and wherein the processing circuitry is configured to compare the one or more characteristics of the second current ECAP signal to corresponding one or more characteristics of a second baseline ECAP signal detected by the sensing circuitry using the second combination of the electrodes (paragraph 0046, the measurements in the database are measured with different electrodes than the implant).  
Regarding claims 10 and 22:  Min discloses that the processing circuitry is configured to set the migration state to indicate lead migration when  a first difference between the one or more characteristics of the first current ECAP signal and the corresponding one or more characteristics of the first baseline ECAP signal satisfies a threshold value (paragraphs 0150-0152). 
Regarding claims 11 and 23:  Min discloses that the processing circuitry is configured to: detect a current posture of a patient; determine that the current posture is equivalent to a target posture detected when the baseline ECAP signal was sensed; and responsive to determining that the current posture is equivalent to the target posture, control the sensing circuitry to detect the current ECAP signal (paragraphs 0005, 0100-101 and 0122).  
Regarding claim 12:  Min discloses that the electrical stimulation pulse is generated with a first set of therapy parameters, and wherein the processing circuitry is configured to, based on the migration state, switch the first set of therapy parameters with a second set of therapy parameters to cause a subsequent electrical stimulation pulse to be generated with the second set of therapy parameters (paragraphs 0166-0168).
Regarding claim 13:  Min discloses an implantable medical device 200 comprising the sensing circuitry 258 and the processing circuitry 251 (figure 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. US 2019/0142325 in the IDS in view of Parker et al. US 2014/0296737 and further in view of Baru et al. US 2019/0175904.  
Regarding claim 3:  Min/Parker discloses the claimed invention. However, Min/Parker does not disclose comparing a first latency of the baseline ECAP signal to a second latency of the current ECAP signal.   It is noted that Min clearly discloses that the ECAP is used to determine lead migration (Min, paragraph 0142) and that the ECAP measurement can increase, decrease or stay the same and is compared to a threshold (paragraph 0150).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Min/Parker to include determining lead migration based on ECAPs latency changes, as taught by Baru, in order to deliver effective spinal cord stimulation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792